Citation Nr: 1232601	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-40 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for lumbosacral strain.

2.  Entitlement to service connection for lumbosacral strain.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for temporomandibular joint dysfunction syndrome.

4.  Entitlement to service connection for temporomandibular joint dysfunction syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2003 to December 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the RO that, in pertinent part, declined to reopen claims for service connection for lumbosacral strain and for temporomandibular joint dysfunction syndrome on the basis that new and material evidence had not been received.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

The Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled for May 15, 2012.

The reopened claims are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In May 2007, the RO denied the Veteran's claims for service connection for lumbosacral strain and for temporomandibular joint dysfunction syndrome.  The Veteran did not submit a timely appeal. 

2.  Evidence associated with the claims file since the May 2007 denial, when considered alone or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for lumbosacral strain and for temporomandibular joint dysfunction syndrome; and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO's May 2007 denial is new and material; and the claim for service connection for lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The evidence received since the RO's May 2007 denial is new and material; and the claim for service connection for temporomandibular joint dysfunction syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening each of the claims for service connection, further assistance is unnecessary to aid the Veteran in substantiating the claims.  

Petitions to Reopen Claims for Service Connection

In May 2007, the RO originally denied service connection for lumbosacral strain, on the basis that current medical evidence failed to show that the condition was actually disabling; and denied service connection for temporomandibular joint dysfunction syndrome, on the basis that, although temporomandibular joint pain was treated in service, no permanent disability or chronic disability was shown in service or after service.

The evidence of record at the time of the last denial of the claims in May 2007 included the Veteran's service treatment records and service dental records; and February 2007 VA examinations.

The report of a February 2007 VA general medical examination documents the onset of low back pain approximately ten months earlier, without injury or trauma.  The Veteran reported intermittent pain, described as a dull ache to throbbing; and aggravated by carrying loads, prolonged sitting or standing, and physical activities.  The Veteran reportedly was involved in a motor vehicle roll-over in April 2005.  He reported occasional flare-ups, which did not affect his activities of daily living.  The Veteran had not missed any work in the past year due to low back pain.  On examination, range of motion of all joints was considered normal, with no limitation or pain with repeated efforts.  Examination of the lumbar spine revealed negative edema, ecchymosis, or erythema; and non-tender or positive tenderness of bilateral paravertebral muscles.  The diagnosis was recurrent lumbosacral strain.

The report of a February 2007 VA dental and oral examination documents subjective complaints of occasional clicking of the Veteran's jaws, and contentions that his jaw symptoms were stress-induced. There was no history of trauma or of fractures of the jaw.  Examination revealed no functional impairment due to loss of motion, or masticatory function loss.  The examiner found that the range of motion of the Veteran's temporomandibular joint was within normal limits.  Minor deviation to the right and left were noted at the maximum inter-incisal opening, as the mandibular condyles reached the anterior limit of the temporomandibular joint fossae.  The examiner opined that these minor symptoms were more than likely associated with occlusal prematurities, rather than temporomandibular joint dysfunction.  The examiner also opined that there did not appear to be any service-connected dental disability.
 
Service treatment records, dated in October 2006, show complaints of mid-to-low back pain of eight months' duration, without injuries or trauma.  Records show that these complaints were not evaluated at the time.

Service dental records, dated in November 2006, show complaints of pain in jaw, especially on right temporomandibular joint.  There was objective evidence of popping and grinding on opening.  The Veteran was provided a nightguard; and informed that, if after two or three months the temporomandibular joint pain did not go away, the Veteran should seek treatment from an oral surgeon.

Based on this evidence, the RO concluded in May 2007 that a lumbosacral strain was diagnosed on VA examination based on the history provided by the Veteran, but that there was no evidence of any objective symptoms in the lumbar area; and that the temporomandibular joint pain described was related to occlusion prematuries-i.e., a developmental abnormality-and there was no evidence of current temporomandibular joint disability.

The present claims were initiated by the Veteran in September 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 2007 includes VA treatment records, showing complaints of low back pain, and an assessment of chronic mid-back pain and chronic low back pain in February 2008; X-rays of the lumbar spine taken in February 2008, revealing evidence of minimal anterior wedging of L1; and statements of the Veteran in April 2009, suggesting that the HUMVEE rollover was the likely origin of his low back pain, and that he was a machine gunner on the ground and weighed roughly 500 pounds loaded down. 
 
With regard to the temporomandibular joint dysfunction syndrome, evidence added to the record since May 2007 includes VA treatment records, showing a history of temporomandibular joint pain and noting a click sound to opening and closing the jaw in February 2008; a medical article, dated in February 2009, documenting the causes of temporomandibular joint syndrome, to include stress; and statements of the Veteran in April 2009, indicating that due to "night terrors and the like," he ground his teeth hard enough every night and woke up others, and that his jaw creaked and locked and grinded.  He also suggested that stress and PTSD are related to the temporomandibular joint pain and grinding of his teeth.

The Board notes that service connection has been awarded for PTSD.  Moreover, in this case, the Veteran participated in combat.  His Form DD 214 reflects receipt of the Combat Infantryman Badge, among other awards.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.  

Much of this evidence is new; it was not previously of record and is not cumulative. The newly submitted evidence is also relevant, and shows a continuity of symptomatology of low back pain and temporomandibular joint pain since active service.  While the Veteran's statements are not competent to establish a link between his current symptoms and in-service low back pain and temporomandibular joint pain as documented in service treatment records, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.  Given the presumed credibility, the additional evidence reveals increased severity of symptoms during active service and a continuity of symptomatology of low back pain and temporomandibular joint pain post-service; and raises a reasonable possibility of substantiating the claims for service connection.

Hence, the Veteran's application to reopen the claims for service connection for lumbosacral strain and for temporomandibular joint dysfunction syndrome must be granted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for lumbosacral strain.

New and material evidence has been submitted to reopen the claim for service connection for temporomandibular joint dysfunction syndrome.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Lumbosacral Strain

The Veteran contends that service connection for lumbosacral strain is warranted on the basis that he was involved in a HUMVEE rollover in April 2005, and subsequently developed low back pain; and that he continues to have low back pain.  He is competent to describe his symptoms.

As noted above, service treatment records show complaints of mid-to-low back pain of eight months' duration, without injuries or trauma, in October 2006; and that the Veteran's low back pain was not evaluated at that time.  Service treatment records, dated in April 2005, reveal complaints of left-sided body aches following a motor vehicle rollover caused by an IED (improvised explosive device) explosive.  Post-service records show assessments of chronic low back pain and lumbosacral strain, and X-ray evidence of minimal anterior wedging of L1.  The Veteran's statements, as corroborated by service treatment records, are deemed credible.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current lumbosacral strain that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  


Temporomandibular Joint Dysfunction Syndrome

The Veteran seeks service connection for temporomandibular joint dysfunction syndrome and has asserted that the claimed disability is secondary to his now service-connected PTSD.  Although service dental records include findings of popping and grinding on opening the jaw in November 2006, there is no diagnosis of temporomandibular joint dysfunction syndrome in service.

The post-service dental records show a history of temporomandibular joint pain and note a click sound to opening and closing the jaw, in February 2008.  The report of a February 2007 VA examination reflects that the Veteran did not exhibit classical symptoms of temporomandibular joint dysfunction syndrome; and that the relatively minor symptoms are more likely than not associated with occlusal prematurities, rather than temporomandibular joint dysfunction.  The February 2007 VA examiner found no service-connected dental disability.

With regard to the Veteran's claim for secondary service connection, the Board finds that the February 2007 examiner did not provide an opinion regarding whether the Veteran's claimed temporomandibular joint dysfunction syndrome is aggravated by the now service-connected PTSD.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when the VCAA notice was last issued in October 2008, service connection had not been established for PTSD.  Therefore, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or AMC should notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for temporomandibular joint dysfunction syndrome on a secondary basis.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain, and the likely etiology of the disease or injury. 

For any current disability of the low back identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the motor vehicle rollover and complaints of low back pain noted in service treatment records, and the Veteran's claim of continuing low back pain since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  The February 2007 VA dental and oral examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that current temporomandibular joint dysfunction syndrome is due to or aggravated by PTSD.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of temporomandibular joint dysfunction syndrome is attributable to the service-connected PTSD. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the February 2007 VA examination and the Veteran's complaints of temporomandibular joint pain since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

4.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


